     Case 1:19-cr-00195-DAD-BAM Document 61 Filed 02/12/21 Page 1 of 3

 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     ROMAL PINEDA
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                             ******

12   UNITED STATES OF AMERICA,                         Case No.: 1:19-CR-00195 DAD-BAM
13                  Plaintiff,
14                                                     STIPULATION AND AMENDED
                                                       PROTECTIVE ORDER
15          v.
16
17   ROMAL PINEDA,
18                  Defendant.
19
20          STIPULATION REGARDING DISCOVERY AND PROTECTIVE ORDER
21          The United States of America, by and through MCGREGOR W. SCOTT, United States
22   Attorney, and Melanie L. Alsworth, Assistant United States Attorney, and the Defendant,
23   Romal Pineda, by and through his counsel of record, Anthony P. Capozzi, hereby stipulates as
24   follows:
25          1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal
26   Rules of Criminal Procedure, and its general supervisory authority.
27          2.      This Order pertains to all police reports, documents, and statements of witnesses
28   provided to or made available to Defense Counsel as part of discovery in this case or to comply


                                                      1
                                     STIPULATION FOR PROTECTIVE ORDER
                                     CASE NO.: 1:19-CR-00195-DAD-BAM
     Case 1:19-cr-00195-DAD-BAM Document 61 Filed 02/12/21 Page 2 of 3

 1   with trial obligations pursuant to Title 18, United States Code, Section 3500 (the Jenck’s Act),
 2   or to comply with Brady and Giglio obligations.
 3           3.     By signing this stipulation and amended protective order, Defense Counsel will
 4   share the redacted police reports, documents, and statements of witnesses with the Defendant
 5   by providing paper copies of Bates Numbers 000278-000889 and 003196-003361 to the
 6   Defendant who is currently housed in the Fresno County Jail. Defendant shall keep the
 7   documents secure and shall not share them with other inmates or jail staff. Defense Counsel
 8   will advise the Defendant that he is prohibited from copying and/or photographing the
 9   documents, and that he may not permit anyone else to copy or photograph the
10   documents. Defense Counsel will further advise the Defendant that he is not permitted to
11   discuss the contents of the discovery with anyone other than his Defense Counsel and the
12   defense team. Further, Defendant shall not disclose the identity of any witnesses or the
13   contents of any witness statements to anyone. At the conclusion of the case, all documents
14   shall be returned to Defense Counsel.
15           4.     By signing this Stipulation and Protective Order, Defense Counsel agrees not to
16   disclose the identity of any witness to anyone other than those individuals identified in
17   Paragraph 3. Defendant is prohibited from disclosing the identity of any witness to anyone.
18   Defense Counsel agrees to admonish Defendant not to disclose the identities of any witnesses.
19           5.     The discovery and information provided by the Government may only be used
20   in connection with the litigation of this case and for no other purpose. The discovery is now and
21   will forever remain the property of the United States Government. Defense Counsel will return
22   the discovery to the Government or certify that it has been destroyed at the conclusion of the
23   case.
24           6.     Defendant is required to immediately notify jail staff and Defense Counsel
25   should any of the discovery pages be lost or stolen. Upon notification from the Defendant,
26   Defense Counsel will immediately notify the Government of the lost or stolen discovery.
27           7.     Defense Counsel will store the discovery in a secure place and will use
28   reasonable care to ensure that it is not disclosed to third persons in violation of this agreement.


                                                       2
                                      STIPULATION FOR PROTECTIVE ORDER
                                      CASE NO.: 1:19-CR-00195-DAD-BAM
     Case 1:19-cr-00195-DAD-BAM Document 61 Filed 02/12/21 Page 3 of 3

 1            8.      Defense Counsel shall be responsible for advising his client, Romal Pineda,
 2   employees, and other members of the defense team, and defense witnesses of the contents of
 3   this Stipulation/Order.
 4            9.      In the event that the Defendant substitutes counsel, undersigned Defense
 5   Counsel agrees to withhold discovery from new counsel unless and until substituted counsel
 6   agrees also to be bound by this Order.
 7            10.     Any provisions of the original stipulation and protective order (Document 44)
 8   that are not inconsistent with this amended order will remain in full force and effect.
 9
10            IT IS SO STIPULATED.
11                                               Respectfully submitted,
12   DATED:         February 11, 2021      By: /s/ Melanie L. Alsworth
13                                             MELANIE L. ALSWORTH
                                               Assistant United States Attorney
14
15
16   DATED:         February 11, 2021      By: /s/ Anthony P. Capozzi
                                               ANTHONY P. CAPOZZI
17                                             Attorney for Defendant ROMAL PINEDA
18
19
                                                   ORDER
20
21
     IT IS SO ORDERED.
22
23   Dated:        February 12, 2021                               /s/   Sheila K. Oberto        .
                                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


                                                         3
                                        STIPULATION FOR PROTECTIVE ORDER
                                        CASE NO.: 1:19-CR-00195-DAD-BAM
